Citation Nr: 0028433	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, sexual 
dysfunction, lymphoma/lipoma, and neuropathy including as 
secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.

The current appeal arose from an February 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The RO denied 
entitlement to service connection for a skin disorder, sexual 
dysfunction, lymphoma, and neuropathy as secondary to AO 
exposure.

In April 1995 the RO granted entitlement to a permanent and 
total disability rating for pension purposes effective from 
August 19, 1987.

In January 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to an effective date prior to August 19, 1987, 
for a permanent and total disability rating for pension 
purposes, and remanded the claims of entitlement to service 
connection for a skin disorder, sexual dysfunction, 
lymphoma/lipoma, and neuropathy as secondary to AO exposure 
to the RO for further development and adjudicative actions.

In July 1998 the RO affirmed the determinations previously 
entered, and denied entitlement to service connection for 
post-traumatic stress disorder (PTSD), memory loss, heat 
stroke, back injury, epilepsies/seizures, and alcohol and 
chemical dependence.  

In February 1999 the Board remanded the claims of entitlement 
to service connection for a skin disorder, sexual 
dysfunction, lymphoma/lipoma, and neuropathy as secondary to 
AO exposure to the RO for further development and 
adjudicative actions.

In July 1999 the RO affirmed the determinations previously 
entered.

In August 1999 the veteran submitted a statement wherein he 
expressed his intention to file a notice of disagreement with 
the RO's July 1998 denials of entitlement to service 
connection for PTSD, memory loss, heat stroke, back injury, 
epilepsies/seizures, and alcohol and chemical dependence.  In 
April 2000 the RO indicated that correspondence to the 
veteran referable to his attempt to file a notice of 
disagreement with the July 1998 rating decision was necessary 
in view of the fact that the notice of disagreement was not 
timely.  There is no indication in the record that the RO has 
informed the veteran in this regard.  Accordingly, this 
matter is referred to the RO for appropriate action.

In April 2000 the RO denied entitlement to service connection 
for Hodgkin's disease/lymphadenopathy, bronchitis, 
tonsillitis, and arthritis.  A notice of disagreement with 
the forgoing determinations has not been filed, and 
accordingly these claims are not considered part of the 
current appellate review.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claims of entitlement to service connection for a skin 
disorder, sexual dysfunction, lymphoma/lipoma, and neuropathy 
including as secondary to AO exposure is not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a skin 
disorder, sexual dysfunction, lymphoma/lipoma, and neuropathy 
including as secondary to AO exposure are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no evidence or findings 
of a skin disorder, sexual dysfunction, lymphoma/lipoma, or 
neuropathy.

The veteran's record of service shows he was trained as a 
rifleman and served with the United States Marine Corps in 
Vietnam.  His decorations include a Vietnam Service Medal 
with one Star, and a Vietnam Campaign Medal with Device.

An August 1970 private medical record shows the veteran was 
treated for allergic dermatitis on the left arm apparently 
due to mercury.

Private treatment records dated in 1979 and 1980 show the 
veteran was treated for dermatitis and urticaria.

Private treatment reports dated in the early 1980's show the 
veteran was treated for lipomas and skin rash.

A June 1982 VA outpatient treatment report shows the veteran 
was seen with complaints of pain and paresthesias in the left 
arm since it was slammed in a door in November 1981.  The 
clinical assessment was possible neuropraxic injury.

A June 1982 private treatment report shows the veteran was 
treated for a skin rash diagnosed as poison ivy.

A June 1982 VA general medical examination report concluded 
in a pertinent finding of a lipoma on the left chest wall.

On file is a letter dated in June 1983 from a private 
physician noting the veteran had been under treatment for 
tinea versicolor.

A November 1984 VA outpatient treatment report shows the 
veteran was treated for a lipoma on the left abdomen.

An October 1990 VA AO examination report concluded in a 
pertinent diagnosis of a large lipoma on the lower rib cage 
and abdomen.

A December 1990 VA general medical examination concluded in a 
pertinent diagnosis of a lipoma on the lateral chest.

In a September 1994 letter a private physician advised that 
the veteran had requested he provide correspondence referable 
to "Agent Orange" problems.  Dr. JHH advised that the 
veteran was plagued by chronic pruritus with intermittent 
non-specific dermatitis on his arms and chest.  Dr. JHH 
admitted that he was not an AO expert, but the veteran stated 
he had been informed that his skin conditions were probably 
secondary to AO exposure.

A November 1994 VA orthopedic examination concluded in 
pertinent diagnoses of a lipoma of the trunk and back pain 
with normal musculoskeletal findings.

A December 1994 VA neurology examination did not result in a 
finding of neuropathy.

A December 1994 VA hypertension examination discloses that 
clinical evaluation of the skin disclosed multiple scars from 
previous injuries.  There was no skin rash as described by 
the veteran.  The examiner diagnosed a lipoma over the left 
lower rib cage, and a history of skin rash secondary to AO 
exposure.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303( 2000).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 
38 C.F.R. § 3.303(d) (2000).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2000).

If not shown in service, service connection may be granted 
for malignant tumors or organic disease of the nervous system 
if shown disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (2000).

When there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e) (2000) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2000).
An herbicide agent is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub.L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2000).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (2000).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

Notwithstanding the foregoing, the United Stated Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub.L. No. 98-542, § 
5.98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct service connection.  Combee v. Brown, 34 F.3d 1039 
(1994).  Competent medical evidence is required where the 
issue involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for a skin 
disorder, sexual dysfunction, lymphoma/lipoma, and neuropathy 
including as secondary to AO exposure must be denied as not 
well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of an 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

There is no evidence of record establishing that the record 
currently has a skin disorder, sexual dysfunction, lymphoma, 
or neuropathy.  There does exist post service documentation 
of variously diagnosed skin disorders and lipomas; however, 
the veteran has not been shown to have sexual dysfunction, 
neuropathy, or lymphoma.  The post service reported variously 
diagnosed skin disorders and lipomas were not shown in 
service nor, on the basis of competent medical opinion, have 
they been related to service on any basis to include as 
secondary to AO exposure.

Because the veteran has failed to establish proof of a 
current skin disorder, lymphoma, sexual dysfunction, or 
neuropathy, the Board finds that his claims of entitlement to 
service connection for those disorders must be denied as not 
well ground.  See Brammer v. Derwinski, 2 Vet. App. 141, 144 
(1992) (holding that veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service.  


As such disorders have not been shown by the evidence of 
record, the question of whether they are secondary to AO 
exposure in service is essentially rendered moot.  
Nevertheless since the veteran has claimed service connection 
on this basis, the Board finds that he does not have these 
disorders as secondary to AO exposure.

The Board notes the evidentiary record shows a VA examiner 
recorded a diagnosis of a history of a skin rash secondary to 
AO exposure, and a private physician acknowledged the 
veteran's assertion he had been told that his skin disorders 
were secondary to AO exposure.  

As the Board pointed out, no skin rash was found on 
examination.  A mere recitation of a medical history without 
any additional medical comment does not constitute competence 
evidence or serve to well ground a claim.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

The veteran's own opinions and statements will not suffice to 
well ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has a skin disorder, sexual dysfunction, 
lymphoma/lipoma, or neuropathy as the result of his service 
to include as secondary to AO exposure. The Board would note 
at this juncture that the veteran does not have any of the 
diseases recognized by VA as presumptively related to AO 
exposure.  As the Board noted earlier, for the veteran to 
prevail, having served in Vietnam does not suffice in and of 
itself to concede that there was in fact any AO exposure.  
The veteran must also have one of the recognized diseases.  
See McCartt, supra.


The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In this regard, the Board notes that the veteran's recounting 
of having been told his skin disorder is secondary to AO 
exposure is too attenuated to trigger implementation of § 
5103(a).  As the Board noted earlier, no skin disorder is 
currently shown.

For these reasons the Board finds that the veteran has not 
presented or identified probative medical evidence of a skin 
disorder, sexual dysfunction, lymphoma/lipoma, or neuropathy 
linked to service or as secondary to AO exposure.  
Consequently, the Board concludes that the veteran's claims 
of entitlement to service connection for these claimed 
disorders must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The views the foregoing discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for a skin disorder, sexual dysfunction, lymphoma/lipoma, and 
neuropathy including as secondary to AO exposure are not well 
grounded, the doctrine of reasonable doubt has no application 
to the veteran's claims.



ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a skin disorder, sexual 
dysfunction, lymphoma/lipoma, and neuropathy including as 
secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

